Exhibit 10.4

GUARANTY

THIS GUARANTY, dated as of September 25, 2012 (as amended, modified, or
supplemented from time to time, this “Guaranty”), is made by the undersigned
(each a, “Guarantor” and together with any other entity that becomes a party
hereto pursuant to Section 23 hereof, collectively, the “Guarantors”) to and for
the benefit of the “Credit Parties” (as defined herein). Except as otherwise
defined herein, terms used herein and defined in the Credit Agreement (as
defined below) shall be used herein as therein defined.

W I T N E S S E T H:

WHEREAS, Spirit Realty, L.P. (“Borrower”), various financial institutions as are
or may become parties thereto (“Lenders”), as Lenders, and Deutsche Bank AG New
York Branch, as administrative agent (“Administrative Agent”), and together with
the Issuer, the Lenders and each Person (other than any Borrower Group Member)
party to a Credit Hedging Agreement, to the extent such party is a Lender or any
affiliate thereof, and their subsequent successors and assigns, the “Credit
Parties”) have entered into a Credit Agreement, dated as of September 25, 2012
(as amended, modified, or supplemented from time to time, the “Credit
Agreement”);

WHEREAS, each Guarantor is a parent of Borrower;

WHEREAS, it is a condition to the extensions of credit under the Credit
Agreement that each Guarantor shall have executed and delivered this Guaranty;
and

WHEREAS, each Guarantor will obtain material direct and indirect benefits from
the extensions of credit to Borrower under the Credit Agreement and the entering
into of Credit Hedging Agreements by the Credit Parties and, accordingly,
desires to execute this Guaranty in order to satisfy the conditions described in
the preceding paragraph;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Credit Parties and hereby covenants and agrees with each Credit Party as
follows:

 

1. Each Guarantor hereby absolutely irrevocably and unconditionally, and jointly
and severally, guarantees:

(a) to the Credit Parties the full, prompt and unconditional payment when due
(whether at the stated maturity, by acceleration or otherwise) of (i) the
principal of and interest on the Notes issued to, the Loans made to (including
any Loans made pursuant to an Additional Revolving Loan Commitment), and the
issued Letters of Credit for the account of, Borrower under the Credit
Agreement; provided that, with respect to the issued Letters of Credit, expired,
terminated, cash collateralized, backstopped by an



--------------------------------------------------------------------------------

entity acceptable to Administrative Agent in its reasonable discretion or issued
Letters of Credit that are converted into letters of credit deemed issued under
other credit facilities in a manner satisfactory to the Administrative Agent
shall be excluded, (ii) all other obligations (including obligations which, but
for any automatic stay under Section 362(a) of Title 11 of the United States
Code, entitled “Bankruptcy”, as amended from time to time and any successor
statute or statutes (the “Bankruptcy Code”), would become due) and liabilities
owing by Borrower to the Credit Parties under the Credit Agreement and the Loan
Documents referred to therein (including, without limitation, indemnities, fees,
and interest thereon) now existing or hereafter incurred under, arising out of
or in connection with the Credit Agreement or any other Loan Document, and the
due performance and compliance with the terms of the Loan Documents and
(iii) all obligations (including obligations which, but for the automatic stay
under Section 362(a) of the Bankruptcy Code, would become due) and liabilities
of Borrower, whether now in existence or hereunder arising, owing under any
Credit Hedging Agreement entered into by Borrower with any Lender or any
affiliate thereof so long as such Lender or affiliate participates in such
Credit Hedging Agreement, and their subsequent assigns, if any, and the due
performance and compliance with all terms, conditions and agreements contained
therein (all such principal, interest, liabilities, and obligations, the
“Guaranteed Obligations”).

This Guaranty shall constitute a guaranty of payment, and not of collection and
upon any failure of Borrower to pay the Guaranteed Obligations, the Credit
Parties may, at their option, proceed directly and at once, without notice,
against any Guarantor to collect and recover the full amount of the liability to
pay the Guaranteed Obligations hereunder or any portion thereof, without
proceeding against Borrower or any other Person, or foreclosing upon, selling,
or otherwise disposing of or collecting or applying against any of the
collateral for the Loans.

 

2. Additionally, each Guarantor, jointly and severally, unconditionally and
irrevocably, guarantees the payment of any and all Guaranteed Obligations
whether or not due or payable by Borrower upon the occurrence in respect of
Borrower of any of the events specified in Section 8.1.9 of the Credit
Agreement, and unconditionally and irrevocably, jointly and severally, promises
to pay such Guaranteed Obligations to the Credit Parties, on demand, in lawful
money of the United States.

 

3.

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the indebtedness of Borrower whether executed
by such Guarantor, any other Guarantor, Borrower, or by any other party, and the
liability of each Guarantor hereunder shall not be affected or impaired by
(a) any direction as to application of payment by Borrower or by any other
party, (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the indebtedness of
Borrower, (c) any payment on or in reduction of any such other guaranty or
undertaking, (d) any dissolution, termination, or increase, decrease, or change
in personnel by Borrower, or (e) any payment made to any Credit Party on the
indebtedness which any Credit Party repays to Borrower pursuant to court order
in any

 

2



--------------------------------------------------------------------------------

  bankruptcy, reorganization, arrangement, moratorium, or other debtor relief
proceeding, and each Guarantor waives any right to the deferral or modification
of its obligations hereunder by reason of any such proceeding.

 

4. The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor or Borrower, and a separate action or actions
may be brought and prosecuted against each Guarantor whether or not action is
brought against any other Guarantor or Borrower and whether or not any other
Guarantor or Borrower be joined in any such action or actions.

 

5. Each Guarantor hereby waives notice of acceptance of this Guaranty and notice
of any liability to which it may apply, and waives notices of the existence,
creation, or incurring of additional Indebtedness, promptness, diligence,
presentment, demand for performance, notice of non-performance, demand of
payment, notice of intention to accelerate, notice of acceleration, protest,
notice of dishonor or nonpayment of any such liabilities, suit or taking of
other action by Administrative Agent or any other Credit Party against, and any
other notice to, any party liable thereon (including such Guarantor or any other
guarantor of Borrower).

 

6. Any Credit Party may at any time and from time to time without the consent
of, or notice to, any Guarantor, without incurring responsibility to such
Guarantor, without impairing or releasing the obligations of such Guarantor
hereunder, upon or without any terms or conditions and in whole or in part:

(a) change the manner, place, or terms of payment of, and/or change or extend
the time of payment of, renew, or alter, any of the Guaranteed Obligations, any
security therefor, or any liability incurred directly or indirectly in respect
thereof, and the guaranty herein made shall apply to the Guaranteed Obligations
as so changed, extended, renewed, or altered;

(b) sell, exchange, release, surrender, realize upon, or otherwise deal with in
any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset there against;

(c) exercise or refrain from exercising any rights against Borrower, any other
guarantor, or others or otherwise act or refrain from acting;

(d) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
Borrower to creditors of such Borrower (other than the Credit Parties);

 

3



--------------------------------------------------------------------------------

(e) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of Borrower to the Credit Parties regardless of what liabilities of
such Borrower remain unpaid;

(f) consent to or waive any breach of, or any act, omission or default under,
any of the Loan Documents or any of the instruments or agreements referred to
therein, or otherwise amend, modify, or supplement any of the Loan Documents or
any of such other instruments or agreements; and/or

(g) act or fail to act in any manner referred to in this Guaranty which may
deprive such Guarantor of its right to subrogation against Borrower to recover
full indemnity for any payments made pursuant to this Guaranty.

 

7. No invalidity, irregularity, or unenforceability of all or any part of the
Guaranteed Obligations or of any security therefor shall affect, impair, or be a
defense to this Guaranty, and this Guaranty shall be primary, absolute, and
unconditional notwithstanding the occurrence of any event or the existence of
any other circumstances which might constitute a legal or equitable discharge of
a surety or Guarantor except payment in full of the Guaranteed Obligations.

 

8. This Guaranty is a continuing one and all liabilities to which it applies or
may apply under the terms hereof shall be conclusively presumed to have been
created in reliance hereon. No failure or delay on the part of any Credit Party
in exercising any right, power, or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power, or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
expressly specified are cumulative and not exclusive of any rights or remedies
which any Credit Party would otherwise have. No notice to or demand on any
Guarantor in any case shall entitle such Guarantor to any other further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of any Credit Party to any other or further action in any circumstances without
notice or demand. It is not necessary for any Credit Party to inquire into the
capacity or powers of Borrower or any of its Subsidiaries or the officers,
directors, partners, or agents acting or purporting to act on its behalf, and
any indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

 

9.

Any Indebtedness of Borrower to Guarantor, excluding Indebtedness arising in the
ordinary course of business in connection with a centralized cash management
system used by Borrower and some or all of its Affiliates, now or hereafter
existing, including, without limitation, any rights to subrogation which
Guarantor may have as a result of any payment by Guarantor under this Guaranty,
together with any interest thereon, shall be, and such Indebtedness is, hereby
deferred, postponed and subordinated to the prior payment in full of the
Guaranteed Obligations. Until payment in full of the Guaranteed

 

4



--------------------------------------------------------------------------------

  Obligations, including interest accruing on the Notes after the commencement
of a proceeding by or against Borrower under the Bankruptcy Code which interest
the parties agree shall remain a claim that is prior and superior to any claim
of Guarantor notwithstanding any contrary practice, custom or ruling in cases
under the Bankruptcy Code generally, Guarantor agrees not to accept any payment
or satisfaction of any kind of Indebtedness of Borrower to Guarantor (other than
the Indebtedness excluded in the preceding sentence) and hereby assigns such
Indebtedness to the Administrative Agent, including the right to file proof of
claim and to vote thereon in connection with any such proceeding under the
Bankruptcy Code, including the right to vote on any plan of reorganization.

 

10. Each Guarantor:

(a) hereby waives any right (except as shall be required by applicable statute
and cannot be waived) to require the Credit Parties to: (i) proceed against
Borrower, any other Guarantor, or any other party; (ii) proceed against or
exhaust any security held from Borrower, any other Guarantor, or any other
party; or (iii) pursue any other remedy in the Credit Parties’ power whatsoever.
Each Guarantor waives any defense based on or arising out of any defense of
Borrower, any other Guarantor, or any other party other than payment in full of
the Guaranteed Obligations, including, without limitation, any defense based on
or arising out of the disability of Borrower, any other Guarantor, or any other
party, or the unenforceability of the Guaranteed Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of Borrower
other than payment in full of the Guaranteed Obligations of Borrower. The Credit
Parties may, at their election, foreclose on any security held by the
Administrative Agent or the other Credit Parties by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Credit Parties may have against Borrower or any
other party, or any security, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Guaranteed
Obligations have been paid in full or otherwise satisfied. Each Guarantor waives
any defense arising out of any such election by the Administrative Agent and/or
any other Credit Parties, even though such election operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against Borrower, any other Guarantor, or any other party or any
security.

(b) assumes all responsibility for being and keeping itself informed of
Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope, and extent of the risks which any Guarantor assumes and incurs
hereunder, and agrees that the Credit Parties shall have no duty to advise such
Guarantor of information known to them regarding such circumstances or risks.

 

11.

If and to the extent that any Guarantor makes any payment to any Credit Party or
to any other Person pursuant to or in respect of this Guaranty, then any claim
which such Guarantor may have against Borrower by reason thereof shall be
subject and subordinate

 

5



--------------------------------------------------------------------------------

  to the prior payment in full of the Guaranteed Obligations to each Credit
Party. Prior to the transfer by any Guarantor of any note or negotiable
instrument evidencing any Indebtedness of Borrower to such Guarantor, such
Guarantor shall mark such note or negotiable instrument with a legend that the
same is subject to this subordination.

 

12. Each Guarantor covenants and agrees that on and after the date hereof and
until the Commitments under the Credit Agreement have been terminated and all
Guaranteed Obligations have been paid in full or otherwise satisfied, such
Guarantor shall take, or will refrain from taking, as the case may be, all
actions that are necessary to be taken or not taken so that no Event of Default
is caused by the actions of such Guarantor or any of its Subsidiaries.

 

13. Each Guarantor hereby jointly and severally agrees to pay, to the extent not
paid by Borrower pursuant to Section 10.3 of the Credit Agreement, all out of
pocket costs and expenses (including, without limitation, the reasonable fees
and disbursements of counsel) of each Credit Party in connection with the
enforcement of this Guaranty or the collection of the Guaranteed Obligations and
in connection with any amendment, waiver or consent relating to this Guaranty.

 

14. This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of the Credit Parties and their
successors and assigns to the extent permitted under the Credit Agreement.

 

15. Neither this Guaranty nor any provision hereof may be changed, waived,
discharged or terminated except with the written consent of the Required Lenders
(or to the extent required by Section 10.1 of the Credit Agreement, each Lender,
as the case may be) and each Guarantor affected thereby (it being understood
that the addition or release of any Guarantor hereunder shall not constitute a
change, waiver, discharge or termination affecting any Guarantor other than the
Guarantor so added or released). In the event that any Guarantor is released
from the Guaranteed Obligations hereunder pursuant to Section 7.1.7 of the
Credit Agreement or in connection with a Disposition or refinancing that is
otherwise permitted pursuant to the terms of the Credit Agreement, the
Administrative Agent, at the request and expense of such Guarantor, shall
execute and deliver an instrument acknowledging such Guarantor’s release from
this Guaranty.

 

16. Each Guarantor acknowledges that an executed (or conformed) copy of each of
the Loan Documents has been made available to its principal executive officers
and such officers are familiar with the contents thereof.

 

17.

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of an Event of Default, each Credit Party is hereby authorized, at
any time or from time to time, without notice to any Guarantor or to any other
Person, any such notice being expressly waived, to set off and to appropriate
and apply any and all deposits (general or special)

 

6



--------------------------------------------------------------------------------

  and any other indebtedness at any time held or owing by such Credit Party to
or for the credit or the account of any Guarantor, against and on account of the
obligations and liabilities of such Guarantor to such Credit Party under this
Guaranty, irrespective of whether or not such Credit Party shall have made any
demand hereunder; provided that said obligations, liabilities, deposits, or
claims, or any of them, shall be then due and owing. Each Credit Party agrees to
promptly notify the relevant Guarantor after any such set off and application,
provided that the failure to give such notice shall not affect the validity of
such set off and application.

 

18. All notices, requests, demands, or other communications provided for
hereunder made in writing (including communications by facsimile transmission)
shall be deemed to have been duly given or made when delivered to the Person to
which such notice, request, demand, or other communication is required or
permitted to be given or made under this Guaranty, addressed to such party
(i) in the case of any Credit Party, as provided in the Credit Agreement and
(ii) in the case of each Guarantor, at its address set forth in Schedule I to
this Guaranty.

 

19. Each Guarantor hereby agrees that if at any time all or any part of any
payment at any time received by a Credit Party from the Borrower under any of
the Notes or other Loan Documents or from any Guarantor under or with respect to
this Guaranty is or must be rescinded or returned by such Credit Party for any
reason whatsoever (including, without limitation, the insolvency, bankruptcy or
reorganization of the Borrower or any such Guarantor), then each Guarantor’s
obligations hereunder shall, to the extent of the payment rescinded or returned,
be deemed to have continued in existence notwithstanding such previous receipt
by such Credit Party, and each Guarantor’s obligations hereunder shall continue
to be effective or reinstated, as the case may be, as to such payment, as though
such previous payment to the Credit Party had never been made. In addition, if
any court of competent jurisdiction determines that the incurrence by any
Guarantor of its obligations under this Guaranty or the payment by a Guarantor
of its obligations hereunder is or would be voidable as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code, any analogous state law, or
any other law relating to debtor protection or creditors’ rights, the obligation
of that Guarantor hereunder shall automatically be reduced to the maximum amount
(if any) of the obligation that the Guarantor could incur or pay without such
incurrence or payment being subject to avoidance as a fraudulent transfer or
conveyance. Each Guarantor’s obligations hereunder shall not exceed its tangible
net worth.

 

20.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO,
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, AND HEREBY IRREVOCABLY AND
EXPRESSLY WAIVE ANY OTHER JURISDICTION TO WHICH THEY MAY BE

 

7



--------------------------------------------------------------------------------

  ENTITLED TO BY VIRTUE OF THEIR PRESENT OR FUTURE DOMICILE OR OTHERWISE.

(b) JURY TRIAL WAIVER. EACH GUARANTOR AND ALL PERSONS CLAIMING BY, THROUGH OR
UNDER IT, HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST
EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF EACH GUARANTOR IN
CONNECTION HEREWITH OR THEREWITH. EACH GUARANTOR AND ALL PERSONS CLAIMING BY,
THROUGH OR UNDER IT, ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH
OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE AGENTS, THE LENDERS, AND THE ISSUER ENTERING INTO
THIS AGREEMENT AND EACH SUCH OTHER LOAN DOCUMENT.

(c) MARSHALING. EACH GUARANTOR WAIVES ANY RIGHT OR CLAIM OF RIGHT TO CAUSE A
MARSHALING OF BORROWER’S ASSETS OR TO CAUSE ANY CREDIT PARTY TO PROCEED AGAINST
ANY OF THE SECURITY FOR THE LOAN BEFORE PROCEEDING UNDER THIS AGREEMENT AGAINST
BORROWER OR TO PROCEED AGAINST GUARANTOR IN ANY PARTICULAR ORDER. EACH GUARANTOR
AGREES THAT ANY PAYMENTS REQUIRED TO BE MADE HEREUNDER SHALL BECOME DUE AND
PAYABLE TEN (10) DAYS AFTER DEMAND. EACH GUARANTOR EXPRESSLY WAIVES AND
RELINQUISHES ALL RIGHTS AND REMEDIES (INCLUDING ANY RIGHTS OF SUBROGATION)
ACCORDED BY APPLICABLE LAW TO SUCH GUARANTOR.

(d) Special California Waivers. In the event that (and only in the event that)
any court of competent jurisdiction determines that the laws of the State of
California are applicable in any respect to the interpretation or enforcement of
all or any portion this Agreement then the terms and provisions of this
subsection (d) shall apply.

 

  (i) To the extent permitted by law, each Guarantor hereby waives and agrees
not to assert or take advantage of:

 

  (1)

Any defense based upon any Lender’s election of any remedy against a Guarantor,
including, without limitation, the defense to enforcement of this Agreement (the
“Gradsky” defense based upon Union Bank v. Gradsky, 265 Cal. App. 2d 40
(1968) or subsequent

 

8



--------------------------------------------------------------------------------

  cases) which, absent this waiver, Guarantors would have by virtue of an
election by any Lender to conduct a non-judicial foreclosure sale of the
Property, it being understood by each Guarantor that any such non-judicial
foreclosure sale will destroy, by operation of California Code of Civil
Procedure Section 580d, all rights of any party to a deficiency judgment against
the Borrower, and, as a consequence, will destroy all rights which Guarantors
would otherwise have (including, without limitation, the right of subrogation,
the right of reimbursement, and the right of contribution) to proceed against
the Borrower and to recover any such amount, and that a Lender could be
otherwise estopped from pursuing Guarantors for a deficiency judgment after a
non-judicial foreclosure sale on the theory that a obligor should be exonerated
if a lender elects a remedy that eliminates the obligor’s subrogation,
reimbursement or contribution rights;

 

  (2) Any rights under California Code of Civil Procedure Sections 580a and
726(b), which provide, among other things: that a creditor must file a complaint
for deficiency within three (3) months of a nonjudicial foreclosure sale or
judicial foreclosure sale, as applicable; that a fair market value hearing must
be held; and that the amount of the deficiency judgment shall be limited to the
amount by which the unpaid debt exceeds the fair market value of the security,
but not more than the amount by which the unpaid debt exceeds the sale price of
the security; and

 

  (3) Without limiting the generality of the foregoing or any other provision
hereof, Guarantors expressly waive any and all benefits which might otherwise be
available to Guarantors under California Civil Code Sections 2787 to 2855,
inclusive, 2899 and 3433 and California Code of Civil Procedure Sections 580a,
580b, 580d and 726, or any of such sections.

(e) Waiver Pursuant to California Civil Code Section 2856. In addition to all
the other waivers agreed to and made by Guarantors as set forth in this
Guaranty, and pursuant to the provisions of California Civil Code Section 2856,
each Guarantor hereby waives all rights and defenses that such Guarantor may
have because the debtor’s debt is secured directly or indirectly by real
property. This means, among other things:

 

  (i) The creditor may collect from Guarantors without first foreclosing on any
real or personal property collateral pledged by the debtor.

 

  (ii)

If the creditor forecloses on any collateral pledged by the debtor that is in

 

9



--------------------------------------------------------------------------------

  the form of interests in real property:

 

  (1) The amount of the debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price; and

 

  (2) The creditor may collect from Guarantors even if the creditor, by
foreclosing on the collateral, has destroyed any right Guarantors may have to
collect from the debtor.

This is an unconditional and irrevocable waiver of any rights and defenses
Guarantors may have because the debtor’s debt is secured directly or indirectly
by real property. These rights and defenses include, but are not limited to, any
rights or defenses based upon Sections 580a, 580b, 580d, or 726 of the
California Code of Civil Procedure.

Each Guarantor further hereby waives all rights and defenses arising out of an
election of remedies by the creditor, even though that election of remedies,
such as a non-judicial foreclosure with respect to security for a guaranteed
obligation, has destroyed such Guarantor’s rights of subrogation and
reimbursement against the principal by the operation of Section 580d of the
California Code of Civil Procedure or otherwise.

 

21. The Credit Parties agree that this Guaranty may be enforced only by the
action of Administrative Agent acting upon the instructions of the Required
Lenders and until the Credit Agreement is terminated, no other Credit Party
shall have any right individually to seek to enforce or to enforce this
Guaranty, it being understood and agreed that such rights and remedies may be
exercised by Administrative Agent for the benefit of the Credit Parties upon the
terms of this Guaranty.

 

22. This Guaranty may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

 

23. It is understood and agreed that any Subsidiary of Borrower that is required
to execute a counterpart of this Guaranty after the date hereof pursuant to the
Credit Agreement shall become a Guarantor hereunder by executing a counterpart
hereof and delivering the same to Administrative Agent.

 

24.

THIS GUARANTY AND THE OTHER WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY THE

 

10



--------------------------------------------------------------------------------

  PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

25. Except with respect to Section 19 hereof, upon repayment in full of the
Guaranteed Obligations or if the Guaranteed Obligations are otherwise deemed
satisfied, this Guaranty shall automatically terminate and cease to be of any
further force or effect.

[Remainder of page intentionally left blank. Signature pages follow.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

SPIRIT REALTY CAPITAL, INC., a Maryland corporation By:  

/s/ Joni G. Barrett

  Name:   Joni G. Barrett   Title:   Vice President and Secretary

SPIRIT GENERAL OP HOLDINGS, LLC,

a Delaware limited liability company

By:  

/s/ Joni G. Barrett

  Name:   Joni G. Barrett   Title:   Vice President and Secretary

 

12



--------------------------------------------------------------------------------

Accepted and Agreed to:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent for the Lenders

By:  

/s/ James Rolison

Name: James Rolison Title: Managing Director By:  

/s/ George R. Reynolds

Name: George R. Reynolds Title: Director

 

13